             Case 2:20-cr-00134-JAM Document 138 Filed 04/30/21 Page 1 of 8

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 DAVID LIM
   Trial Attorney
 7 US Department of Justice
   National Security Division
 8 Washington, DC

 9
   Attorneys for Plaintiff
10 United States of America

11
                                      IN THE UNITED STATES DISTRICT COURT
12
                                        EASTERN DISTRICT OF CALIFORNIA
13

14   UNITED STATES OF AMERICA,                         CASE NO. 2:20-CR-00134 JAM

15                                    Plaintiff,       GOVERNMENT’S OPPOSTION TO
                                                       DEFENDANTS RULE 12 MOTION TO DISMISS
16                         v.

17   TANG JUAN,
     (aka Juan Tang)                                   COURT: Hon. John A. Mendez
18                                    Defendant.

19

20                                             I.   INTRODUCTION
21          On April 9, 2021, defendant Tang Juan (“Tang”) filed a motion to dismiss the indictment

22 pursuant to Fed.R.Crim.P. 12(b)(1) alleging that the question “have you served in the military?” found

23 on the Non-Immigrant Visa application is fundamentally ambiguous and violates her due process rights.

24 ECF 131. Because there is nothing fundamentally ambiguous about such a direct question the Court

25 should deny the motion to dismiss.

26                              II.        FACTS AND PROCEDURAL HISTORY
27          A.      Factual History

28                 1.     The FBI’s investigation


      GOVERNMENT’S OPPOSITION RE: DISMISSAL            1
              Case 2:20-cr-00134-JAM Document 138 Filed 04/30/21 Page 2 of 8

 1          Tang applied for a United States Non-Immigrant J-1Visa (“NIV”) on or about October 28, 2019,

 2 which was issued on or about November 5, 2019. According to the Department of State website, a J-l

 3 visa is a non-immigrant document “for individuals approved to participate in work-and study-based

 4 exchange visitor programs.” Department of State records reflect that Tang intended to conduct cancer

 5 treatment-method research at the University of California, Davis (“UCD”). On or about December 27,

 6 2019, Tang entered the United States through San Francisco International Airport.

 7          On Tang’s visa application, under the Additional Work/Education/Training section, Tang

 8 answered “no” when responding to the question: “have you ever served in the military?” Similarly,

 9 Tang also responded in the negative to questions related to communist party membership and whether

10 she had any special chemical or biological experience. The FBI’s investigation determined Tang’s

11 answers to these questions were false.

12          Specifically, with respect to Tang’s military service, the FBI discovered through an internet

13 search a photograph of Tang wearing a People’s Liberation Army – Air Force (“PLAAF”) uniform

14 bearing the insignia of the Civilian Cadre, attached to a Chinese news article about a forum in Xi’an,

15 China published on or about April 14, 2019. Tang was listed as one of four experts invited to the forum

16 and was further introduced in the article, wearing what appeared to be a military uniform, and listing her

17 employment as an associate researcher at Air Force Military Medical University, Molecular Medicine

18 Translation Center. According to the Chinese Ministry of Defense Website, members of the PLAAF

19 Civilian Cadre are considered active duty military members. Additional open source internet searches

20 revealed other articles about Tang and listed her affiliation with Air Force Military Medical
21 University/Fourth Military Medical University and China People’s Liberation Air Force Military

22 Medical University, Molecular Medicine Translation Center.

23          Based upon this information, his training and experience, his knowledge of Chinese military

24 structure, and the similarities between Tang and the Wang Xin case that was investigated by the FBI and

25 subsequently charged by the U.S. Attorney’s Office in the Northern District of California, on June 20,

26 2020, FBI SA Steven Dilland applied for, and U.S. Magistrate Judge Kendall J. Newman issued, a

27 search warrant for Tang’s apartment in Davis, California. The search warrant authorized the FBI to

28 search Tang’s residence and electronic devices for evidence related to visa fraud in violation of 18


      GOVERNMENT’S OPPOSITION RE: DISMISSAL              2
              Case 2:20-cr-00134-JAM Document 138 Filed 04/30/21 Page 3 of 8

 1 U.S.C. § 1546(a).

 2                 2.      Search warrant execution

 3          Upon completion of an interview with Tang on June 20, 2020, FBI agents executed the search

 4 warrant at her residence, seizing electronic media and her Chinese passport. Agents found Tang’s J-1

 5 visa within her Chinese passport. During a later review of the electronic media evidence seized from

 6 Tang’s residence, agents discovered a myriad of different photographs of Tang wearing military

 7 uniforms. Agents also found a video depicting a presentation conducted by Tang in which she is

 8 wearing what appears to be the PLAAF military uniform found in their open source search, and she

 9 begins the presentation with a salute. The video presentation was recorded within days of Tang’s

10 entrance into the United States on the J-1 visa.

11          Agents also found evidence of Tang’s affiliation with the Chinese Communist Party. This

12 consisted of an application to apply for government benefits in which Tang stated that she was a

13 member of the Communist Party. Agents discovered Chinese military documents that detailed Tang’s

14 research related to antidotes for biological agents. Further review and analysis of Tang’s electronic

15 media revealed her initial military enlistment date and a letter dated in May 2020 to the China

16 Scholarship Council and PRC Consulate General personnel indicating that her research in the United

17 States was concluded and requesting to return to China to resume her military duties.

18          Following execution of the search warrant, FBI agents learned that Tang, along with her mother

19 and daughter, had fled to the Chinese consulate in San Francisco. Tang remained in the Chinese

20 consulate for approximately a month prior to her eventual arrest. In the evening hours of July 23, 2020,
21 at approximately 9:45 p.m., FBI agents arrested Tang and later transported her to Sacramento pursuant

22 to a criminal complaint for violation of 18 U.S.C. § 1546(a).

23          B.     Procedural History

24          This Court issued a sealed criminal complaint and arrest warrant in the above-entitled case on

25 June 26, 2020 alleging visa fraud in violation of 18 U.S.C. § 1546. ECF 1. Tang was arrested pursuant

26 to the complaint on July 23, 2020. Tang was ordered detained as a flight risk during her first appearance

27 before the Court on July 27, 2020. ECF 6. The Court heard and denied Tang’s motion for bail review

28 on July 31, 2020. ECF 15. A grand jury returned a two-count indictment charging Tang with visa fraud


      GOVERNMENT’S OPPOSITION RE: DISMISSAL             3
              Case 2:20-cr-00134-JAM Document 138 Filed 04/30/21 Page 4 of 8

 1 and making false statements to the FBI in violation of 18 U.S.C. §§ 1001 and 1546 on August 6, 2020.

 2 ECF 18.

 3          On August 24, 2020, Tang filed a second motion for bail review alleging a change in

 4 circumstances and re-addressing factual explanations discussed in prior filings by the United States.

 5 ECF 27. U.S. Magistrate Judge Newman heard Tang’s second motion for bail review and ordered

 6 Tang’s release subject to certain conditions over the government’s objection. ECF 34, 37. The District

 7 Judge denied the United States’ motion to stay release and its subsequent motion to revoke Judge

 8 Newman’s pretrial release order. ECF 51, 67.

 9          On October 23, 2020, Tang filed another motion to modify the conditions of release, which the

10 United States opposed, and the magistrate judge denied. ECF 72, 83, 87, 90. The District Judge

11 subsequently affirmed the Magistrate Judge’s denial of Tang’s appeal. ECF 91, 99.

12          On December 8, 2020, because Tang demanded a speedy trial, the Court set a jury trial date for

13 February 8, 2021. ECF 100. The United States moved to exclude time, which was subsequently granted

14 in a written order by the Court on January 5, 2021. ECF 101, 109. In its order, the Court also set a

15 status conference for April 6, 2021 and a new jury trial date for July 12, 2021. ECF 109.

16          Tang has subsequently filed motions: (1) to compel discovery; (2) for a bill of particulars; (3) to

17 suppress evidence discovered as a result of the search warrant; (4) to dismiss pursuant to Fed.R.Crim.P.

18 12; and (5) to suppress her statements. ECF 117, 118, 129 130, and131. U.S. Magistrate Judge Allison

19 Claire heard argument for Tang’s motions for a bill of particulars and to compel discovery on April 19,

20 2021 and took those matters under submission. ECF 132.
21          C.     Tang’s Rule 12(b)(1) Dismissal Motion
22          On April 9, 2021, Tang filed a motion to dismiss the indictment pursuant to Fed.R.Crim.P.

23 12(b)(1). Tang alleges that the question “have you served in the military” is fundamentally ambiguous,

24 violative of her due process rights, and requires dismissal of the indictment. The question posed on the

25 J-1 visa application, however, is not fundamentally ambiguous, as it seeks a yes or no answer to her

26 prior military service. The Court should deny Tang’s motion to dismiss.

27

28


      GOVERNMENT’S OPPOSITION RE: DISMISSAL              4
              Case 2:20-cr-00134-JAM Document 138 Filed 04/30/21 Page 5 of 8

 1                                            III.     ARGUMENT

 2          A.      Applicable Law

 3                  1.      Fed.R.Crim.P. 12(b)(1)

 4          Fed.R.Crim.P. 12(b)(1) provides that “a party may raise by pretrial motion any defense,

 5 objection, or request that the court can determine without a trial on the merits.”

 6          Generally, a pretrial motion such a defense that is based solely on questions of law are “capable

 7 of determination” by the Court. United States v. Shortt Accountancy Corp., 785 F.2d 1448, 1452 (9th

 8 Cir. 1986) (citations omitted). “A district court may make preliminary findings of fact necessary to

 9 decide the questions of law presented by pre-trial motions so long as the court's findings on the motion

10 do not invade the province of the ultimate finder of fact.” United States v. Jones, 542 F.2d 661, 664 (6th

11 Cir. 1976). “As the ultimate finder of fact is concerned with the general issue of guilt, a motion

12 requiring factual determinations may be decided before trial if ‘trial of the facts surrounding the

13 commission of the alleged offense would be of no assistance in determining the validity of the

14 defense.’” Short, 785 F.2d at 1448, citing United States v. Covington, 395 US 57, 60 (1969). If the

15 pretrial claim is “substantially founded upon and intertwined with” evidence concerning the alleged

16 offense, the motion falls within the province of the ultimate finder of fact and must be deferred. Id.

17 citing United States v. Williams, 644 F.2d 950, 952–53 (2d Cir. 1981).

18                  2.      Ambiguity and False Statements

19          “A question is fundamentally ambiguous when ‘men of ordinary intelligence’ cannot arrive at a

20 mutual understanding of its meaning.” United States v. Culliton, 328 F.3d 1074, 1078 (9th Cir. 2003)
21 (citation omitted). The answer to a fundamentally ambiguous question “may not, as matter of law, form

22 the basis of a prosecution for perjury or false statement.” Id. However, “the existence of some

23 ambiguity in a falsely answered question will not shield the [defendant] from a perjury or false statement

24 prosecution.” Id. Moreover, the Court must evaluate questions in context, because “a question is not

25 fundamentally ambiguous simply because the questioner and respondent might have different

26 interpretations.” Id. at 1079. Finally, “it is for the jury to decide in such cases which construction the

27 defendant placed on a question. Id. at 1078; see also United States v. Bonacorsa, 528 F.2d 1218, 1221

28 (2d Cir.1976) (“Absent fundamental ambiguity or impreciseness in the questioning, the meaning and


      GOVERNMENT’S OPPOSITION RE: DISMISSAL               5
                Case 2:20-cr-00134-JAM Document 138 Filed 04/30/21 Page 6 of 8

 1 truthfulness of [defendant’s] answer was for the jury.”).

 2          B.      Service in “the Military” Is Not Fundamentally Ambiguous
 3          Tang asserts that the question “have you served in the military?” on the J-1 visa application is

 4 fundamentally ambiguous for the following reasons: (1) multiple potential interpretations of military

 5 service; (2) cultural and language differences; (3) judicial difficulties determining the meaning of

 6 military service in an immigration case; and (4) the location of the question in the visa application.

 7 Tang’s assertions are meritless. 1

 8          First, the question about military service posed by the J-1 visa application is neither complicated

 9 nor fundamentally ambiguous. Any person of reasonable intellect (and Tang holds a Ph.D.) would

10 answer “yes” to that question if they had previously been in any branch of the military or were presently

11 serving in it. In short, “military service” is self-explanatory which is likely why the J-1 visa application

12 does not define it further.

13          That “military service” might include active or reserve component personnel and/or members of

14 the Army, Navy, Air Force or Marine Corps, whether engaged in actual combat or support operations

15 does not make the term ambiguous. It is abundantly clear that the question “have you served in the

16 military?” is purposely broad and designed to capture those serving in any military capacity. No further

17 delineation of the term is required. Furthermore, Tang’s suggestion that the various descriptions as to

18 the role of the Army and Marine Corps somehow lend credence to the alleged ambiguity notion misses

19 the mark. As this Court knows, not every soldier or marine is actively engaged in ground combat and

20 that many fill various supporting roles. One’s specific job within as particular military service does not
21 define membership with the service. By way of example, the U.S. military has active-duty doctors,

22 nurses, lawyers, and scientific researchers. No one would ever suggest that individuals holding these

23 non-combat jobs are not serving in the military. Notably, as discussed in other pleadings, China’s own

24 Ministry of Defense website characterizes Tang’s Civilian Cadre membership as “active military” and in

25 the evidence found on her electronic media, Tang herself requested to return to China from the US to

26
            1
              It is worth noting that Tang’s pretrial litigation demands two fundamentally inapposite items:
27 (1) a bill of particulars motion regarding the meaning of “military service” (ECF 118) and (2) this
   motion for dismissal for ambiguity pursuant to Rule 12(b)(1). This irony was not lost on the US
28 Magistrate Judge who heard Tang’s discovery and bill of particulars motions.


      GOVERNMENT’S OPPOSITION RE: DISMISSAL              6
              Case 2:20-cr-00134-JAM Document 138 Filed 04/30/21 Page 7 of 8

 1 complete her military duties.

 2          Second, although cultural and language differences certainly exist, had Tang been genuinely

 3 confused as to the question, she could have asked the consular officer who interviewed her at the U.S.

 4 Embassy for further clarification. The consular officer noted on the interview form that Tang was

 5 proficient in the English language. Whether Tang was truly confused by the military service questions,

 6 whether she might have misinterpreted or misunderstood the meaning of “military service” or her state

 7 of mind are all questions that should be presented to the jury. While context is a consideration when

 8 evaluating ambiguity, it is important to note that nowhere does Tang claim that she was actually

 9 confused or that she attempted any research to discern the applicable definition of military service.

10          Third, Tang cites Gallarde v. I.N.S., 486 F.3d 1136 (9th Cir. 2007) for the proposition that even

11 the Ninth Circuit struggles with the meaning of military service. Tang’s reliance on Gallarde is

12 misplaced. Gallarde is a statutory construction case dealing with the different consequences for future

13 citizenship between compulsory and voluntary military service under the Immigration and Nationality

14 Act. As Tang correctly notes, this case has no real application to the issues of her case. More to the

15 point, the Ninth Circuit expressed no confusion about the meaning of the term “military service” nor did

16 it hold the term to be ambiguous in context.

17          Fourth, Tang’s suggestion that the placement of the military service question in the J-1 visa

18 application somehow amplifies its alleged ambiguity is not persuasive. Tang’s analysis, which is

19 unsupported by any authority, suggests that she might have misunderstood that military service included

20 her membership in the Civilian Cadre because the question is co-located with questions about extremism
21 and she was a cancer researcher and not an “armed combatant.” Moreover, as Tang well knows, the

22 government’s evidence is not premised solely on her employment at Fourth Military Medical University,

23 but also her membership in the PLAAF Civilian Cadre, which even the Chinese Ministry of Defense

24 characterizes as active military membership.

25          C.     Due Process Notice Considerations
26          Tang concedes that neither 18 U.S.C. § 1546 nor 18 U.S.C. § 1001 are unconstitutionally vague

27 on their face. However, without citation to authority and relying on her claims of fundamental

28 ambiguity, Tang claims that these statues for due process purposes are impermissibly vague as applied


      GOVERNMENT’S OPPOSITION RE: DISMISSAL              7
              Case 2:20-cr-00134-JAM Document 138 Filed 04/30/21 Page 8 of 8

 1 for failing to further define military service and that she “was deprived of adequate notice because she

 2 could not possibly know that her response would subject her to criminal liability.” ECF 131-1 at 14.

 3 Notwithstanding this assertion, Tang was on notice that her application would be signed under penalty

 4 of perjury and that any false or misleading information in the application could subject her to criminal

 5 prosecution if she was in the United States. See ECF 131-1 at 91. Because the military service question

 6 was not fundamentally ambiguous and because Tang was on notice that false answers would subject her

 7 to criminal liability, there can be no due process violation.

 8                                         IV.       CONCLUSION
 9          For all of the foregoing reasons, the Court should deny Tang’s motion to dismiss the Indictment.

10

11   Dated: April 30, 2021                                   PHILLIP A. TALBERT
                                                             Acting United States Attorney
12

13                                                           /s/ HEIKO P. COPPOLA
                                                             HEIKO P. COPPOLA
14                                                           Assistant United States Attorney
15

16

17

18

19

20
21

22

23

24

25

26

27

28


      GOVERNMENT’S OPPOSITION RE: DISMISSAL              8
